DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/22 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al US 2010/0298069 in view of Koleoglou US 2011/0039638 or Kuntimaddi US 2014/0066229, further in view of Geberth US 4269355.
Per claims 1, 8, Goodwin teaches a process of manufacturing a golf ball comprising the steps of providing a semi-finished product of the golf ball, wherein the semi-finished product includes a ball body (12) and a base layer covering an outer surface of the ball body (14) (Fig. 1), and rotating the golf ball [0079] at a predetermined rotation speed (inherent in the process), and applying a color paint (topcoat or pigmented coat, [0065], which may include colors [0001]) to the golf ball from an upper and a lower position in a spraying manner (see Fig. 2A, items 125A-125B) which is considered a first and second sprayer.  Goodwin does not teach application of a non-uniform dot pattern and two application processes thereof (per claim 8).  It is noted that Applicant discusses that a non-uniform dot pattern is used to “increase the aesthetics and ornamentality of the golf ball, which allows the golf ball to be more appealing” (page 2, lines 21-23 of Applicant’s specification).  It has been held that “matters related to ornamentation only which have no mechanical function cannot be relied upon to distinguish the claimed invention from the prior art” (see section titled Aesthetic Design Changes, MPEP 2144.04).  As further evidence, Koleoglou teaches formation of a golf ball (abstract), including certain patterns such as dots [0048], and further teaches supplemental indicia such as dots [0055] to be applied, both of which may be different colors across multiple patterns [0048] (e.g., two separate patterns which may be applied in multiple coating steps).  Kuntimaddi teaches a method for painting golf balls (abstract) with a unique overall cosmetic visual appearance and multi-colored pattern [0006].  As such, it would have been obvious to one of ordinary skill in the art to have applied a purely aesthetic pattern of non-uniform dots onto the golf balls of Goodwin, as desired, because Koleoglou teaches dots is a known pattern, Kuntimaddi teaches the benefit of unique multi-colored patterns, and MPEP 2144.05 states that purely aesthetic design changes cannot be relied upon to distinguish the claimed invention from the prior art. Furthermore, per claim 8, a mere repetition or duplication of parts has been held obvious over the prior art and does not impart patentable significance (MPEP 2144).  As such, formation of a second non-uniform dot pattern would have been within the scope of one of ordinary skill in the art looking for to form an aesthetically pleasing pattern. The prior art is interpreted as meeting the horizontal reference plane limitations, as a horizontal plane is not a physical limitation, but merely a reference plane and as such, such a plane would inherently exist.  Goodwin does not teach the claimed angles of the sprayer relative to the horizontal reference plane.  However, Goodwin teaches that the spray heads can be mounted on a moveable, articulatable mount that moves - Goodwin teaches that this movement may be programmed to better apply a coating over the exterior ball surface [0080].  As such, it would have been obvious to one of ordinary skill in the art to have controlled the movement and placement of the spray nozzle to arrive at the desired results via routine experimentation (see MPEP 2144.05).
The claim limitation of “that is measured by a No. 4 Zahn cup and at a temperature from 24 to 25 C” is not required by the claim, as this is a particular way in which the viscosity is described in the claim.  Goodwin teaches that viscosity is result-effective, in that viscosity control would improve flow, aides in atomization, and purges the solvent, resulting in a finer spray [0073].  Goodwin further teaches that other parameters such as pressure can be adjusted to achieve improved drying characteristics and/or other efficiencies [0073].  As such, it would have been obvious to one of ordinary skill in the art to have controlled the viscosity and atomization pressure to arrive at the desired results via routine experimentation (see MPEP 2144.05).
Goodwin is silent regarding the claimed distance of the spray head relative to the horizontal reference plane.  However, Goodwin teaches that the spray heads can be mounted on a moveable, articulatable mount that moves - Goodwin teaches that this movement may be programmed to better apply a coating over the exterior ball surface [0080].  As such, it would have been obvious to one of ordinary skill in the art to have controlled the movement and placement of the spray nozzle to arrive at the desired results via routine experimentation (see MPEP 2144.05).
Goodwin is silent regarding conducting a self-cleaning of the spray nozzle.  Geberth teaches a self-cleaning spray nozzle that atomizes paints (abstract).  It would have been obvious to one of ordinary skill in the art to have utilized a self-cleaning type of spray nozzle because Geberth teaches that self-cleaning nozzles have benefits such as lower maintenance (abstract, col. 1, lines 4-46).

 Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al US 2010/0298069 in view of Koleoglou US 2011/0039638 or Kuntimaddi US 2014/0066229, further in view of Geberth US 4269355, as applied above, further in view of Shinohara et al US 2017/0182366.
Per claims 7, 14, Goodwin is silent regarding application of an outer cover layer to cover the dot pattern.  Shinohara teaches a golf ball and formation of a cover or topcoat (abstract).  It would have been obvious to one of ordinary skill in the art to have utilized a cover or top coat to cover the pattern formed by the prior art because Shinohara teaches that various golf balls have patterns and it would be beneficial to protect them with a clear topcoat [0003].  

Response to Arguments
Applicant's arguments filed 7/13/22 have been fully considered but they are not persuasive. Applicant also argues that Koleoglou and Kuntimaddi do not teach a non-uniform dot pattern.  However, Applicant continues to refer to the claimed non-uniform dot pattern as a “random dot pattern”.  First, the claims do not require a random dot pattern.  Second, a non-uniform dot pattern is much broader in scope than a random dot pattern.  As such, Applicant is arguing limitations that are not present in the claims.   A dot pattern that is non-uniform encompasses a broad range of products.  The examiner suggests that Applicant further limit the claim to narrow a specific pattern into the claim if this is Applicant’s intention.  Lastly, it is noted that Applicant discusses that a non-uniform dot pattern is used to “increase the aesthetics and ornamentality of the golf ball, which allows the golf ball to be more appealing” (page 2, lines 21-23 of Applicant’s specification).  It has been held that “matters related to ornamentation only which have no mechanical function cannot be relied upon to distinguish the claimed invention from the prior art” (see section titled Aesthetic Design Changes, MPEP 2144.04).  Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715